Citation Nr: 0609232	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-38 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right lower leg 
disorder. 

2.  Entitlement to service connection for a left lower leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/veteran



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge on December 6, 2005.  



FINDINGS OF FACT

1.  The veteran's bilateral lower leg disorder consists of 
lower leg varicosities, stasis dermatitis and hyperpigmented 
plaque 

2.  The veteran's bilateral lower leg disorder is due to the 
veteran wearing blousing rubbers while in service.



CONCLUSION OF LAW

A bilateral lower leg disorder was incurred as a result of 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), need not be 
addressed at this time.  Likewise, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Dingess/Hartman v. Nicholson, Nos. 01-1917, 
02-1506, 2006 WL 519755 (Vet. App. March 3, 2006).  


Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).


Analysis

In April 1983 the veteran was seen for a complaint of right 
knee pain for 2 days after he had "banged" it.  There was 
no pain to palpation or to the right patella and there was no 
edema.  

In June 1984 the veteran was seen for a complaint of right 
ankle pain resulting from an injury.  X-rays revealed an old 
fracture and there was minimal edema.  The diagnosis was a 
grade I sprain with no treatment necessary. 

In August 1984 the veteran was seen twice for complaints of 
right ankle pain, which he reported had persisted since the 
June 1984 injury.  The first examination revealed minor 
swelling, slight discoloration, full range of motion with 
some pain and tenderness.  The diagnosis was of a chronic 
sprained ankle.  The second examination revealed findings 
similar to the first, but assessed that the sprain was 
resolving.  The veteran was ultimately returned to duty.  

An April 2000 treatment note from Dr. Trudell contains a 
notation of intermittent left anterior calf pain, which the 
veteran stated was secondary to military clothing.  The 
impression at that time was hypercholesterolemia, obesity, 
spider varicosities of both lower extremities and foot 
dermatitis.  

In June 2002, the veteran was seen for treatment at the VA 
medical center.  At that time the veteran reported that he 
was concerned about discomfort and swelling that he 
experienced between his ankles and calves.  The veteran 
stated that he believed that the discomfort and swelling 
might be related to the rubber bands (blousing rubbers) that 
he wore with his boots while in service and that he had first 
noticed the discomfort and swelling in approximately 1997.  
Examination revealed multiple small veins noted on the medial 
aspect of each foot.  On the left leg, in the calf, there 
appeared to be varicosity.  Homan's sign was negative.  There 
was no edema present and the veteran's feet were warm to 
touch.  There was no rubor or cyanosis.  The VA examiner 
diagnosed lower leg discomfort with edema, possibly related 
to varicose veins.
In January 2003 the veteran saw Dr. Trudell complaining of 
pain in the lower extremities.  Examination revealed left 
foot mild nonpitting edema and a quarter sized purple area 
tender to touch, which was not infected.  The diagnosis was 
stasis dermatitis and a left ankle lesion, healing and 
scarred. 

The veteran has submitted an opinion from Dr. Trudell dated 
in May 2004.  In that opinion, Dr. Trudell stated that the 
veteran suffers from hyperpigmented plaque and stasis 
dermatitis on both lower extremities and ankles and that the 
veteran complains of pain upon ambulation, especially in the 
left side.  Dr. Trudell states further that the blousing 
rubbers worn by the veteran may have contributed to the 
veteran's condition.  

The evidence is at least in equipoise that the veteran's 
bilateral lower leg disorder was incurred in service.  The 
competent medical evidence establishes that the veteran first 
began experiencing a bilateral lower leg disorder in 
approximately 2000, some 14 years after his discharge from 
service.  The veteran reported at the June 2002 VA 
examination that the earliest he could recall any symptoms of 
a bilateral lower leg disorder was in 1997, approximately 5 
years before the VA examination and about 11 years following 
service.  The evidence of record establishes that the veteran 
has bilateral lower leg varicosities, stasis dermatitis and 
hyperpigmented plaque.  Dr. Trudell has spoken to the issue 
of service connection, and the Board finds that based upon 
his opinion it is at least as likely as not that the 
veteran's bilateral lower leg disorder was caused by the 
veteran wearing blousing rubbers while in service.  
Accordingly, service connection for the veteran's bilateral 
lower leg disorder is established.  38 C.F.R. 
§§ 3.102, 3.303.







ORDER

Service connection for a right lower leg disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for a left lower leg disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


